Peters, J.
(concurring in part and dissenting in part). Although I agree that the appellant, MartinTrigona, has no constitutional right to appear and to contest the issuance of the subpoena of his bank records, I do not agree with the conclusion of the majority that this lack of standing is .unaffected by the enactment of General Statutes § 36-9?.
The legislative history of § 36-9? indicates that the statute was intended to provide bank customers an opportunity to challenge, in court, the propriety of disclosure of their bank records. The statute was passed after and, at least in part, in response to the United States Supreme Court cases cited in the majority opinion. Those cases addressed only a customer’s rights under the fourth amendment of the United States constitution, and did not purport to preclude state legislation to govern the legal process by which subpoenas of bank records should be implemented. See United States v. Miller, 425 U.S. 435, 445-46, 96 S. Ct. 1619, 48 L. Ed. 2d 71 (1976). Cf. Valley Bank of Nevada v. Superior Court, 15 Cal. 3d 652, 542 P.2d 977 (1975); Burrows v. Superior Court, 13 Cal. 3d 238, 529 P.2d 590 (1974). At the hearings concerning what has become § 36-9?, the bill’s chief sponsor testified that the bill’s provision requiring ten days’ notice before the disclosure of bank records was purposely designed to enable a customer to contest a subpoena in court, if he so chose. 2 H.R. Proe., pt. 7,1977 Sess., p. 2635.1
*109While legislative history is not dispositive, it does shed useful light on the language actually used by the legislature to effectuate its purpose. The text of § 36-9? is clear and explicit that a customer is entitled to notice ten days prior to disclosure of his financial records by a financial institution. While the statute does not expressly authorize the right to participate in a hearing concerning the records to be subpoenaed, such a right is a logical and necessary inference from the right to notice. A right to notice implies a right to act upon receipt of notice, and the normal consequence of notice is an opportunity to be heard. Slagle v. Zoning Board of Appeals, 144 Conn. 690, 693, 137 A.2d 542 (1957); Winslow v. Zoning Board, 143 Conn. 381, 389, 122 A.2d 789 (1956). Cf. Kron v. Thelen, 178 Conn. 189, 193, 423 A.2d 857 (1979). The proposition that the statute confers affirmative rights upon the customer is consistent also with the statute’s final sentence, which provides banks with immunity for compliance with a subpoena. Against what identifiable risks were banks provided with immunity? As immunity is limited to wrongful compliance with a facially lawful order of subpoena, no one other than the bank’s customer could possibly be aggrieved. That aggrievement might not, however, be actionable absent § 36-9?, since contracts of deposit between customer and bank are not likely to furnish a sufficient basis for an affirmative cause of action against the bank. If § 36-9? does, however, entitle a customer to prevent disclosure of his bank records until he has had an opportunity to be heard, this right might well manifest itself in a claim against the bank for premature disclosure, and this claim is one against *110which, a bank might legitimately want immunity since the bank itself is not the issuer of the statutory notice.
It is true that § 36-9Z can be read to give effect to its notice provision without inferring a right to be heard. On this alternate reading, the statute affords notice to the customer so that the customer can alert the bank to interpose defenses that the bank itself might otherwise not raise. Such a reading leaves the notice requirement intact and relevant, but makes it only marginally effective. This very case illustrates the problem, for the notice required by the statute was not given in timely fashion. As in United States v. Miller, supra, 443 n.5, failure to notify would simply be an unattractive “neglect without legal consequences” if the statute is read too narrowly. Without a right to participate in a hearing, there is no effective sanction if the statute is ignored. Even apart from the statute, a bank has always had the option of consulting its customer before the release of bank records relating to his account. In order to give the statute the effect that was intended, I believe it must be read to require both notice and an opportunity for a hearing before a court.
I would therefore hold that the appellant has standing by virtue of § 36-9L I concur in the court’s ultimate judgment because, on the merits, I am inclined to agree with the thoughtful opinion of the trial judge.
In this opinion Bogdanski, J., concurred.

 Although not admissible in evidence, there was also testimony in support of the bill before the Banks Committee which agreed with this interpretation: counsel for the Connecticut Bankers Association recorded his understanding that a customer would be entitled to a court hearing on why certain banking records should not be disclosed. Hearings before the Joint Standing Committee on Banks, Conn. Gen. Assembly, 1977 Sess., p. 444.